The Ray Shipman Company was incorporated under Ohio laws for the purpose of buying and selling real estate and improving the same and was domiciled in Hamilton.
In August, 1924, George Eversman applied for the appointment of a receiver for the Shipman Co. and named the following lien holders as defendants: The Ohio State Life Insurance Co., The Westside Building & Loan Assoc., The Dollar Saving & Loan Co., The Walker Contracting Co., The Valley Mortgage Co., Edgar Ehlen, Cullen & Vaughn Co., Harry A. Grimmer and John P. Long, doing business as Grimmer & Long, Charlie Shane, Josheph Mense, doing business as Mense Electric Co., C. F. Pollard, Albert Shuler and Paul Shuler, doing business as Albert Shuler & Son, Joseph Prentner and The Williamson Heater Co.
Said receivership is, during the pending of this action, being conducted in the Butler Common Pleas.
The mortgages and liens in question were executed and filed subsequent to the cancellation of the articles of incorporation of the Shipman Co. by the Secretary of State. The question arose upon the reply and answer of Eversman to the answers and cross petitions filed by the lien holders, which put in issue the validity of the liens. The liens were held valid by the Common Pleas which was affirmed by the Court of Appeals.
Eversman, in the Supreme Court contends that, upon the forfeiture of the charter, all acts are void and that the Company ceases to be a corporation and that therefore all the liens executed and filed subsequent to such forfeiture of charter are void and of no effect.